Citation Nr: 0830531	
Decision Date: 09/09/08    Archive Date: 09/16/08

DOCKET NO.  08-03 407A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an effective date prior to June 30, 2005, for 
the grant of Dependents' Educational Assistance (DEA) 
benefits, pursuant to Chapter 35 of Title 38, United States 
Code.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her mother


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The appellant is the daughter of the veteran.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office in Atlanta, Georgia (RO).  

The appellant testified at a video conference hearing before 
the undersigned Acting Veterans Law Judge on July 2008, and a 
transcript of this hearing is of record.  At the hearing, the 
appellant requested, and was granted, a period of 30 days 
from the date of the hearing to submit additional evidence.  
No additional evidence was received by VA within this 30-day 
period.


FINDINGS OF FACT

1.  In a decision dated on October 30, 2002, and issued to 
the veteran on November 7, 2002, the RO granted a total 
disability rating based on individual unemployability (TDIU), 
effective September 29, 1997.

2.  An application for payment of DEA benefits was received 
by VA from the appellant on June 30, 2006, and DEA benefits 
were granted to the appellant effective June 30, 2005.  



CONCLUSION OF LAW

Chapter 35 DEA benefits may not be paid prior to June 30, 
2005.  38 U.S.C.A. § 5113 (West 2002); 38 C.F.R. § 21.3041 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Considerations

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his or her claim 
for benefits and that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

The Board finds in this case that any deficiency in the 
notice to the claimant is harmless error.  See Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006) (finding that the 
Board erred by relying on various post-decisional documents 
to conclude that adequate 38 U.S.C.A. § 5103(a) notice had 
been provided to the claimant, the Court found that the 
evidence established that the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claim, and found that the error was harmless, as the 
Board has done in this case).

If any notice deficiency is present, the Board finds that the 
presumption of prejudice on VA's part has been rebutted in 
this case by the following:  (1) based on the communications 
sent to the appellant over the course of this appeal, as well 
as her July 2008 video conference hearing, the claimant 
clearly has actual knowledge of the evidence she is required 
to submit in this case; and (2) based on the claimant's 
contentions as well as the communications provided to the 
claimant by VA, including a VA letter dated October 20, 2006, 
it is reasonable to expect that the claimant understands what 
is needed to prevail in her claim.  See also Simmons v. 
Nicholson, 487 F. 3d 892 (2007); see also Sanders v. 
Nicholson, 487 F. 3d 881 (2007).  


Law and Regulations

Basic eligibility for Chapter 35 Dependents' Educational 
Assistance (DEA) benefits is established for a claimant in 
one of several ways, including status as the child of a 
veteran who is awarded a total disability rating based on 
individual unemployability.  See 38 U.S.C.A. § 3501(a)(1)(A) 
(West 2002); 38 C.F.R. §§ 21.3020, 21.3021 (2007).

The basic beginning date for the utilization of DEA benefits 
by an eligible child of a veteran is his or her 18th birthday 
or the date of his or her successful completion of secondary 
schooling, whichever is the earlier date.  38 C.F.R. § 
21.3041(a) (2007).  This beginning date may be tolled in 
certain situations, including when the veteran's permanent 
and total disability rating is assigned after the child 
reaches age 18, but before the child becomes 26 years old.  
See 38 C.F.R. § 21.3041(b)(2)(ii) (2007).  In that case, the 
beginning date of eligibility will be the effective date of 
the permanent and total disability rating or the date of 
notification to the veteran of such rating, whichever is more 
advantageous to the child.  Id.

In order for a child to claim eligibility for DEA benefits 
for pursuit of a program of education, however, the child 
must file a formal claim with VA.  See 38 U.S.C.A. § 3513 
(West 2002); 38 C.F.R. § 21.1030 (2007).  The date of claim 
is the date on which a valid claim or application for 
educational assistance is considered to have been filed with 
VA, for purposes of determining the commencing date of an 
award of that educational assistance.  If the child files an 
informal claim and then files a formal claim within one year 
of the date that VA subsequently requested a formal 
application for benefits, the date of claim is normally 
construed as the date that VA received the informal claim.  
See 38 C.F.R. § 21.1029(b) (2007).

In determining the actual commencing date of an award of 
educational assistance under Chapter 35, VA will apply the 
provisions of 38 C.F.R. § 21.4131 (2007).  Under 38 C.F.R. § 
21.4131(d), when an eligible child enters or reenters into 
training under Chapter 35 (including a re-entrance following 
a change of program or educational institution), the 
commencing date will be determined as follows:

(1) If the award is the first award of educational assistance 
for the program of education the eligible person is pursuing, 
the commencing date is the latest of:

(i) the beginning date of eligibility as determined by 38 
C.F.R. § 21.3041(a) or (b);

(ii) one year before the date of claim as determined by 38 
C.F.R. § 21.1029(b);

(iii) the date the educational institution certifies under 38 
C.F.R. § 21.4131(b) or (c); or

(iv) the effective date of the approval of the course, or one 
year before the date VA receives the approval notice, 
whichever is later.

(2) If the award is the second or subsequent award of 
educational assistance for that program, the effective date 
of the award of educational assistance is the later of:

(i) the date the educational institution certifies under 38 
C.F.R. § 21.4131(b) or (c); or

(ii) the effective date of the approval of the course, or one 
year before the date VA receives the approval notice, 
whichever is later.

See 38 U.S.C.A. § 3672 (West 2002 & Supp. 2008); 38 C.F.R. § 
21.4131(d) (2007).  

The statute pertaining to the effective date of the 
commencement of educational assistance also was revised in 
November 2000 in order to allow an individual to elect an 
eligibility period that begins with the effective date for 
the award of a total and permanent rating.  According to the 
revision, if the individual qualifies to elect an eligibility 
period that begins with the effective date of a total and 
permanent rating, in determining the commencement date for an 
award of educational assistance VA may consider the 
individual's application as having been filed on the 
eligibility date.  This provision applies if (1) that 
eligibility date is more than one year before the date of the 
initial rating decision; (2) the individual submits an 
application for Chapter 35 educational assistance within one 
year of the rating decision; and (3) the individual claims 
educational assistance for an approved program of education 
for a period preceding the one-year period ending on the date 
on which the application is received by VA.  These provisions 
are applicable if the individual would have been entitled to 
such educational assistance for such program of education if 
the individual had actually submitted an application on the 
eligibility date.  See Veterans Benefits and Health Care 
Improvement Act of 2000, Pub. L. No. 106-419, § 113, 114 
Stat. 1822 (Nov. 1, 2000) (codified at 38 U.S.C.A. § 5113 
(West 2002)).  

A "claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2007); Brannon v. West, 12 Vet. 
App. 32, 34-35 (1998); Servello v. Derwinski, 3 Vet. App. 
196, 199 (1992).  Any communication indicating an intent to 
apply for a benefit under the laws administered by the VA may 
be considered an informal claim provided it identifies, but 
not necessarily with specificity, the benefit sought.  See 38 
C.F.R. § 3.155(a) (2007).  To determine when a claim was 
received, the Board must review all communications in the 
claims file that may be construed as an application or claim.  
See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).
Upon receipt of an informal claim, if a formal claim has not 
been filed, the RO will forward an application form to the 
claimant for execution.  If the RO receives a complete 
application from the claimant within one year from the date 
it was sent, the RO will consider it filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155 (2007).  

Analysis

The appellant contends that she is entitled to payment of 
retroactive DEA benefits prior to June 30, 2005, because the 
veteran was awarded TDIU benefits effective in September 
1997, because she attempted to apply for benefits with a 
veteran's service officer in May 2001, and because VA should 
have notified her that she was eligible for DEA benefits at 
the time of the October 2002 rating action granting TDIU 
benefits, particularly in light of her prior attempt to 
obtain benefits.

The evidence on file reveals that an October 2002 rating 
decision granted the veteran a total rating based on 
individual unemployability, effective September 29, 1997, 
which meant that the appellant, as the veteran's child, could 
be eligible for DEA benefits, if an application was filed.  
However, although the appellant contends that she provided an 
application for DEA benefits to a North Carolina veteran's 
service officer in May 2001, there is no evidence on file to 
support this contention and she has not submitted any 
documentation to support this assertion.  The file reflects 
that her initial application for DEA benefits was received by 
VA on June 30, 2006.  

The RO sent a letter to the appellant dated October 20, 2006, 
which provided her with information on choosing the beginning 
date of her DEA benefits.  The RO recommended that she choose 
November 7, 2002, as the beginning date for her eligibility 
for DEA benefits since that was the most advantageous date 
for her.  The RO also advised the appellant that she could 
not be paid benefits prior to June 30, 2005, because her 
claim had been received on June 30, 2006, and current law and 
regulations prohibited payment of DEA benefits more than one 
year prior to the receipt of a claim.

The appellant responded by choosing August 1, 2001, as the 
beginning date for eligibility for her DEA benefits.

In reviewing the record, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim for entitlement to an effective date earlier than 
June 30, 2005, for the payment of retroactive DEA benefits.  
The Board acknowledges that the appellant was eligible for 
DEA benefits as of September 29, 1997, the date that the 
veteran (her father) was entitled to a total disability 
rating based on individual unemployability.  However, she 
still had an obligation to file a claim for those benefits.  
Under the facts presented here, because this is the first 
award of educational assistance to the appellant, the date of 
commencement of payment of DEA benefits is either the date of 
eligibility for DEA benefits, or one year prior to the date 
of a claim for DEA benefits, or the effective date of 
educational course approval, whichever is the later date.  
See 38 U.S.C.A. § 3672 (West 2002); 38 C.F.R. § 21.4131(d) 
(2007).  

As noted above, recent amendments to the statutes governing 
payment of retroactive DEA benefits also limit the date of 
commencement of payment of retroactive benefits to one-year 
prior to the date of such claim, unless such claim is filed 
within one-year of the initial rating decision establishing 
entitlement to DEA benefits.  See 38 U.S.C.A. § 5113 (West 
2002).  There is no objective evidence on file that the 
appellant's claim for payment of retroactive DEA benefits was 
received by the RO prior to June 30, 2006, or that the 
appellant sent any communication to VA between November 7, 
2002 and June 30, 2006 indicating that she intended to file 
for payment of retroactive DEA benefits.  Even if it is 
assumed that the appellant did file a claim for DEA in May 
2001, as she contends, this action would not change the 
outcome in this case because the relevant statute provides 
for the commencement of retroactive payment of DEA benefits 
only in cases where an application is filed within one year 
after the issuance of an initial rating decision that 
establishes the existence of a veteran's service-connected 
total disability which is permanent in nature.  This means 
that the claim would need to have been filed within one year 
of the issuance of the rating decision granting a total 
disability rating based on individual unemployability on 
November 7, 2002, which was not done in this case.  See 38 
U.S.C.A. § 5113 (b) and (c) (2007).  

With respect to the appellant's contention that VA should 
have notified her in November 2002 that she was eligible for 
DEA benefits as a result of the award of TDIU benefits to her 
father, the Board notes that VA is not legally obligated to 
notify children of a veteran when they might be eligible for 
benefits, to include DEA benefits.  Thus, June 30, 2005, is 
the proper effective date for payment of retroactive DEA 
benefits.  

As the preponderance of the evidence is against the 
appellant's claim, the benefit-of-the-doubt doctrine does not 
apply.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990).  


ORDER

Entitlement to an effective date earlier than June 30, 2005, 
for the grant of Dependents' Educational Assistance benefits, 
pursuant to Chapter 35 of Title 38, United States Code, is 
denied.  



____________________________________________
SUSAN J. JANEC
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


